DETAILED ACTION
The Examiner acknowledges the amendments received 31 January 2022. Claims 7-12 and 24-25 are withdrawn; new claims 26-27 are entered; claims 1-6, 13-23 and 26-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. The Applicant argues (page 10, “Remarks”):
Oakhill describes a "sleep diagnostic system". (Oakhill [0004]) And while Oakhill state that sleep quality can be influenced by exercise, (Oakhill [0003], [0061]) it is silent about instructing a user to "perform an exercise activity" or instructing a user "to return to and lay on the mattress after performing the exercise activity." 
The Office Action states on Page 3 that the cited paragraph describe an "alert reminder to user to go to bed early." Applicant respectfully asserts that an alert 
The Office Action seems to be equating an exercise activity with going to bed early. However, Applicant respectfully asserts that these are not the same thing, and the Office Action provides no rational for reasons why a person having ordinary skill in the art (PHOSITA) would think that going to bed early is an exercise activity. 
And even if Oakhill did disclose instructing a user to "perform an exercise activity," the claim also calls for instructing a user "to return to and lay on the mattress after performing the exercise activity" and the Office Action is silent as to any other alert or instruction after the "alert reminder to user to go to bed early."

The Examiner respectfully disagrees with this assessment of Oakhill. While the Examiner appreciates some of the examples provided by the Applicant in the cited portions of the Specification as to exercise, the Examiner notes that even by that admission, “any other appropriate type of physical activity” qualifies. The claim, as written in the independent claims, does not specify what type of exercise performed, or how strenuous or intentional it is. The Examiner notes that in this situation, the normal physical activity of a user’s day, including the act of getting out of bed, constitutes the “exercise” as claimed. As such, Oakhill, which in the previously cited par. 0064, instructs the user to wake up and get out of bed (“set up an alarm” for the time desired to wake up), and instructs the user to get to bed early if the amount of sleep is insufficient (location based reminder to go home and/or go to bed), constitutes the instruction steps as claimed.
Applicant’s arguments, see “Remarks”, filed 31 January 2022, with respect to claims 6 and 18 have been fully considered and are persuasive. The rejection of claims 6 and 18 has been withdrawn. 
Applicant further argues (page 12, “Remarks”) “Applicant respectfully disagrees and asserts that the Specification describes advantages of using HRV, describes the use of HRV for particular purposes, and for the solution to stated problems.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 13, 16-17, 19-22 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakhill (U.S. 2011/0224510). Oakhill discloses (par. 0057) sensing a first collection of biometric data of a user on a mattress of the bed system via a sensor of the bed system; instructing (par. 0051-0052 and 0064) the user to perform an exercise activity; instructing the user to return to and lay on the mattress after performing the exercise activity (alert reminding the user to go to bed early); sensing a second collection of biometric data of the user on the mattress of the bed system via the sensor of the bed system again after the user has performed the exercise activity (the system measures sensor data every night); generating a stress test output based on the sensed first biometric data and the sensed second biometric data (determining an appropriate bed time for the user based on the past nights’ sleep quality and the user’s wakeup time); and displaying the stress test output to the user (par. 0006 and 0064, information on bedtime).
Regarding claim 4, Oakhill discloses (par. 0061) comparing the second biometric data to the first biometric data; identifying differences between the second biometric data and the first biometric data; identifying a medical condition for which the identified differences are symptomatic; and providing information about identified medical condition as at least a portion of the stress test output.
Regarding claim 5, Oakhill discloses (par. 0066) receiving, from the user, an identity of a medical professional; and providing at least a portion of the stress test output to the medical professional.
Regarding claim 13, Oakhill discloses a bed (par. 0032) having a mattress (104); a user interface (par. 0034; 110); a sensor (106); and a data processing system (par. 
Regarding claim 16, Oakhill discloses (par. 0061) comparing the second biometric data to the first biometric data; identifying differences between the second biometric data and the first biometric data; identifying a medical condition for which the identified differences are symptomatic; and providing information about identified medical condition as at least a portion of the stress test output.
Regarding claim 17, Oakhill discloses (par. 0066) receiving, from the user, an identity of a medical professional; and providing at least a portion of the stress test output to the medical professional.
Regarding claim 19, Oakhill discloses (par. 0044) a server computer configured to communicate information over a wide area communications network in communication with the data processing system, wherein the data processing system is further configured to provide the stress test to a server system.
Regarding claim 20, Oakhill discloses (par. 0005) the user interface comprises a mobile user interface of a mobile user device in communication with the data processing system.
Regarding claim 21, Oakhill discloses (par. 0010) the bed comprises a first sensing-region and a second sensing-region configured such that, when the user lays on the bed in a longitudinal orientation, the user is fully in the first sensing-region and when the user lays on the bed in a latitudinal orientation, the user is partially in the first sensing-region and partially in the second sensing-region.
Regarding claim 22, Oakhill discloses (par. 0039) to sense the second collection of biometric data of the user on the mattress, the data processing system is further configured to calculate a phase synchrony/asynchrony measure.
Regarding claim 26, Oakhill discloses (par. 0060 and 0064) starting a timer when the user exits the bed system; determining that the timer has passed a threshold period of time; and instructing the user to return to and lay on the mattress.
Regarding claim 27, Oakhill discloses (par. 0060 and 0064) the data processing system is configured to: start a timer when the user exits the bed system; determine that the timer has passed a threshold period of time; and notify, through the user interface, the user to return to and lay on the mattress after performing the exercise activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. 2011/0224510) in view of Nunn et al (U.S. 2017/0003666). Oakhill discloses the claimed invention except for the use of an air mattress. Nunn however, discloses (par. 0038-0039) a sleep quality diagnosis system and method including an air mattress including a sensor for sensing whether the patient is on the bed based on pressure of the air mattress. Both Nunn and Oakhill disclose systems for assessing sleep quality of a patient based on data collected from a bed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oakhill’s sleep recommendation display system with Nunn’s air mattress including pressure sensors in order to ensure that the person rather than “another object (e.g., a suit case)” is being tested for more accurate patient diagnosis.
Regarding claim 3, Nunn discloses (par. 0039) detection of respiration rate and heart rate signals.
Regarding claim 14, Nunn discloses (par. 0038-0039) the mattress comprises an inflatable air chamber, wherein the sensor is in fluid communication with the air chamber to sense pressure signals of the user laying on the mattress.
Regarding claim 15, Nunn discloses (par. 0039) detection of respiration rate and heart rate signals.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oakhill (U.S. 2011/0224510). Oakhill discloses the claimed invention but does not disclose expressly the determination of a HRV value. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the activity sensor as taught by Oakhill, with the use of a sensor that senses HRV, because the applicant has not disclosed the detection of HRV provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the exercise or activity sensors as taught by Oakhill, because activity is monitored using, for example, heart rate, for the purposes of performing a stress test. Therefore, it would have been an obvious matter of design choice to modify Oakhill’s sensors to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792